Title: Import Duties, [15 May] 1789
From: Madison, James
To: 


[15 May 1789]

   
   JM moved to add a clause to the impost bill limiting its duration.


Mr. Madison. When he offered this amendment to the bill, he thought its propriety was so obvious and striking, that it would meet no opposition. To pass a bill, not limited in duration, which was to draw revenue from the pockets of the people, appeared to be dangerous in the administration of any government; he hoped therefore the house would not be less cautious in this particular, than what other nations were, who professed to act upon sound principles. He imagined it might be considered by their constituents, as incompatible with the spirit of the constitution, and dangerous to republican principles, to pass such a law, unlimited in its duration.
He hoped it would not be understood by gentlemen who opposed his motion, that he supposed them to be actuated with a desire to do injury to either of those principles; he believed them to be moved only by an ardent desire to promote the general welfare, by the re-establishment of public credit; he would heartily join his labors with theirs, to effect this object, but wished to do it in a way that while they served their country, they might secure the liberties of the people, and do honor to themselves; beside the restoration of public credit, he thought the act had in view, the encouragement of a particular description of people, which might lead them into enterprizes of a peculiar nature, for the protection of which, the public faith seemed to be pledged. But would gentlemen infer from hence, that no alteration ought to take place if the manufactures were well established? The subject appeared to him in a two-fold point of view; first to provide for the exigencies of government, and second, for the establishment of public credit; but he thought both these objects, could be obtained without making the bill perpetual. If the government by its conduct shewed a proper attention to the punctual performance of its engagements, it would obtain the latter; the other would be secured by making provision as the occasion demanded. If the bill was to be made perpetual it would be continued after the motive for which it was adopted had ceased; the error would in this case be irremediable; whereas if its limitation was determined, it would always be in the power of the government to make it commensurate with what the public debts and contingencies required; from the circumstances of the union, it was impossible to make appropriations; should Congress pass a law in perpetuity, the people might justly be alarmed; for if the house of representatives parted with the power of determining upon the peoples ability to pay taxes, their greatest security would be placed in a state of jeopardy.
The constitution, as had already been observed, places the power in the house of originating money bills. The principal reason why the Constitution had made this distinction was, because they were chosen by the people, and supposed to be best acquainted with their interest and ability. In order to make them more particularly acquainted with these objects, the democratic branch of the legislature consisted of a greater number, and were chosen for a shorter period, that so they might revert more frequently to the mass of the people. Now, if a revenue law was made perpetual, however unequal its operation might be, it would be out of the power of this house to effect an alteration; for if the President chused to object to the measure, it would require two-thirds of both houses to carry it. Even if the house of representatives were unanimous in their opinion that the law ought to be repealed, they would not be able to carry it unless a very great majority appeared in the Senate also.
He observed that an honorable gentleman had thought that no appropriation of the public money could be made for a longer term than two years; this was very true, as it related to the support of armies; but the question here did not appear to be respecting the appropriation. It was the revenue itself, which without any appropriation, might continue flowing into the public treasury independant of the will of the people, and might thereby become a convenience in the hands of some other department of the government, for the purpose of oppression. Experience also might forceably suggest, the necessity and importance of alterations in the law, yet without this clause, it might never be in the power of the house to remedy those defects.
